Case 2:18-cv-01582-CKJ Document 40-7 Filed 11/27/19 Page 1 of 3




          EXHIBIT G
               Case 2:18-cv-01582-CKJ Document 40-7 Filed 11/27/19 Page 2 of 3
   My. 31.   2017    7:09AM                                                               No. i3196     P.   2




                                                                               OOVEPLAKE
        0'0VEPLAKE
           HEDICAL cEilTER                                                           i\IFDICAI. CLINICS




             Marthilde Brzycki




OVERLAKE MEDICAL CLINICS PRIMARY CARE DOWNTOWN BELLEVUE
400 108th Ave Ne
Bellevue WA 98004-5508
Phone: 425-635-6350
Fax: 425-635-6351




May 30, 2017

Dear Marthilde:


To Whom It May Concern:

It is my medical opinion that Marthilde Brzycki should remain out of work until July 1,
201/.

If you have any questions or concerns, please don't hesitate to call.

Sincerely,



Rachel Sternoff, ARNP




                                                                                                Buell Realtime Reporting
                                                                                                      206-287-9066




                                                                                                                 UWM B002900
                      Case 2:18-cv-01582-CKJ Document 40-7 Filed 11/27/19 Page 3 of 3
                                                                                                                                                No, 8196    P.
it   May. 31.     2017       7}0.9AM
                                                                                                                                                                 1




         LNERIAKE DOWNTOW
         MEDICAL CLINICS




                        ax                                                                                         400 10a6 Ave NE, Suite 100
                                                                                                                          Bellevue, WA 9B004
                                                                                                                         425-635-5350 Phone
                                                                                                                            425-635-6361 Fax



            To:            14v C_.                              ge,iy,         .,,,4.   F-       .




                From:          d,                                                       Pages:

                Phone      4a5-4,5 - -4-860 g ,344z                                     Date:           ik             0 - I '1
                Re:                      te4c,          176 y         ckt                    =




                                                            it Please Cornment                       CE Please Reply        .0 Please ReGycle
            Li Urgent           El For Review




           The dotty-        amoropanying inti.irensinission may ontain coritidwillel Information Midh t ie..goit-y pritiiiagrA The inforroadon is
                                                                                                                                              disciOsure;
           so e3yfOr the vS:-.>. of iha addn?.s.vis named herein. If you are not the intended re.:Ipieni. you ere iteittly notiffed.livft any
           copying,. dtstrldion or other use of the contents of this letecopletlinfonmiton t5 Sify;Ity. prohititte4, If you received this telocOpy In
           error. please notify as tioru..i.ilatty by tel.eonorie to arrange fur the return of the original document :id us.

           11-1ANIK' YOU




                                                                                                                                                                     UWMB002901
